Citation Nr: 1003258	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  07-24 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
headaches.   
 
2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
right eye disorder.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from June 1953 to April 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 RO rating decision that 
determined that new and material evidence had not been 
received to reopen claims for entitlement to service 
connection for headaches and for a right eye disorder.  By 
this decision, the RO also denied service connection for 
post-concussion syndrome.  

In an October 2007 statement, the Veteran expressly withdrew 
his claim for entitlement to service connection for post-
concussion syndrome.  Therefore, that issue is no longer on 
appeal.  In November 2009, the Veteran testified at a Travel 
Board hearing at the RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

At the November 2009 Board hearing, the Veteran testified 
that he received recent treatment for his claimed headaches 
and right eye disorder at the Milwaukee, Wisconsin VA Medical 
Center; the Iron Mountain, Michigan VA Medical Center; and 
the Menominee, Michigan VA Outpatient Clinic.  He 
specifically stated that he was treated at a VA facility the 
previous day.  The Veteran's representative indicated that 
those treatment records needed to be requested.  The Board 
observes that the most recent VA treatment reports of record 
are dated in August 2008.  

As there are possible further treatment records, including 
possibly VA treatment records, that may be pertinent to the 
Veteran's claims, they should be obtained.  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  

If any of the VA treatment records show a possible 
relationship between the Veteran's claimed headaches and 
right eye disorder and his period of service, the Veteran 
should be scheduled for a VA examination with the opportunity 
to obtain a responsive etiological opinion, following a 
review of the entire claims folder, as to his claims.  

Additionally, the Board notes that in January 2010, the 
Veteran submitted a new power-of-attorney form (VA Form 21-22 
in which he has appointed the Wisconsin Department of 
Veterans Affairs as his representative.  The Board observes, 
however, that it does not appear that the Veteran's 
representative has had the opportunity to review the claims 
file and provide a Statement of Accredited Representative in 
Appealed Case (VA Form 646), prior to certification to the 
Board. Thus, the Veteran's representative must be given an 
opportunity to offer written argument on the Veteran's behalf 
and this argument should be considered by the RO.  38 C.F.R. 
§§ 3.103(e), 20.600 (2009).  

Accordingly, the case is REMANDED for the following:  

1.  Obtain copies of the Veteran's VA 
treatment records, which are not already 
in the claims folder, concerning his 
claimed headaches and right eye disorder, 
and dated since August 2008, from the 
Milwaukee, Wisconsin VA Medical Center; 
the Iron Mountain, Michigan VA Medical 
Center; and the Menominee, Michigan VA 
Outpatient Clinic.  

2.  Ask the Veteran to identify all other 
medical providers who have treated him for 
headaches and right eye problems since 
August 2008.  After receiving this 
information and any necessary releases, 
contact the named medical providers and 
obtain copies of the related medical 
records which are not already in the 
claims folder.  

3.  Forward the Veteran's claims folder to 
the Wisconsin Department of Veterans 
Affairs for that service organization to 
submit written argument (on VA Form 646, 
or equivalent) on behalf of the Veteran 
with respect to his claims.  

4.  If such records are obtained and 
indicate a possible relationship between 
the Veteran's claimed headaches and right 
eye disorder and his period of service, 
schedule the Veteran for a VA examination 
to determine the nature and likely 
etiology of his claimed headaches and 
right eye disorder.  The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  Based on a review of the 
claims file, examination of the Veteran, 
and generally accepted medical principles, 
the examiner should provide a medical 
opinion, with adequate rationale, as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that any diagnosed headaches 
and right eye disorder are etiologically 
related to the Veteran's period of 
service.  

5.  Thereafter, readjudicate the Veteran's 
claims as to whether new and material 
evidence has been received to reopen 
claims for entitlement to service 
connection for headaches and for a right 
eye disorder.  If any benefit sought 
remains denied, issue a supplemental 
statement of the case to the Veteran and 
his representative, and provide an 
opportunity to respond before the case is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



